Title: To Thomas Jefferson from C. W. F. Dumas, 1 December 1784
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La Haie 1er. Decembre 1784.

J’ai bien reçu la Lettre dont Votre Excellence a bien voulu me favoriser en date du 20 du passé. Je me sens très redevable à S. E. M. Adams, de m’avoir introduit à l’honneur de votre correspondance: il ne pouvoit me donner une plus grande marque d’amitié. J’ai écrit à Amsterdam, pour m’informer du sejour actuel du Col. Senf, afin de pouvoir lui faire parvenir surement la Lettre qui est pour lui; et j’ai remis en mains propres à la Comtesse de Hogendorp celle pour Mr. son fils, qu’elle lui fera tenir à Breda, où il est en garnison. Quant à l’autre papier, c’est avec plaisir que je l’ai transcrit deux fois: et j’enverrai vendredi prochain l’une de ces copies à mon ami Luzac à Leide, et l’autre à Londres, pour être remise au Bureau du Courier de l’Europe, comme une piece qui leur est adressée de la part d’un militaire respectable, qui passant ici, m’a laissé cette piece pour cet effet.
Je prends la liberté de joindre ici à mon [tour] une Lettre qu’il importe qui soit rendue à son adresse en toute sûreté.
J’espere que Votre Excellence continuera de me fournir les occasions de lui prou[ver] par mes services la haute estime et le vrai respect avec lesquels je suis De Votre Excellence Le très humble et très obéissant serviteur,

C. W. F. Dumas

Je suis en peine de n’avoir aucune nouvelle des lettres de l’Envoyé de Prusse ici, l’une à l’honble. Commission en corps, que j’ai adressée à Mr. D. Humphrys; et l’autre à Mr. Adams, que j’ai acheminée a lui même. J’espere qu’elles n’ont point été interceptées en route.

